DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments have been filed on 5/24/2021. The Following has occurred: Claims 1, 3, 5, 9, 11, 13, 17, and 19 have been amended. 
Claims 1-20 are pending and have been examined.
Effective Filling Date: 3/22/2018
Response to Amendment
Claim Objection is added in light of the amended claim limitations. 
Previous 35 U.S.C. 112(b) Rejection is withdrawn in light of the amended claim limitations. 
New 35 U.S.C. 112(b) Rejection is added in light of the amended claim limitations. 
35 U.S.C. 112(a) Rejection is maintained in light of the amended claim limitations. 
35 U.S.C. 101 Rejection is maintained in light of the amended claim limitations.
35 U.S.C. 103 Rejection is maintained in light of the amended claim limitations
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “generating, by a digital credential platform server comprising”, which “digital credential platform server” should have been underlined, since “digital credential platform server” was not recited in the claims previously filed on 3/22/2018.  As a courtesy notice, failure to underline newly added/amended claim limitations could result for Notice of Non-Compliant Amendment in the future actions. 
Dependent claims 10-16 depend from claim 9 above, and therefore inherit the claim objection deficiencies of the parent claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
Claims 1, 9, and 17 recite “(a) data, accessed via a first application programming interface (API) call to a real-time credential data feed service, identifying one or more digital credential objects, received by the digital credential receiver; (b) one or more verified evaluation records of the digital credential receiver, accessed via a second API call to a real-time evaluation record data feed service;”(underline emphasis include). The Specification does not provide written description for two different application programming interface (API) call to a real-time credential data feed service and real-time evaluation record data feed service. That is, in paragraph [0075] of the Specification, stating “communications 
Claims 2-8, 10-16, and 18-20 depend from claims 1, 9, and 17 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “generate a second GUI, for transmission through the network to be displayed on the client device, the GUI including data identifying the correlation score for each of the first subset” (bold emphasis included), which is found to be indefinite. Claim 1 previously recites a first graphical user interface (GUI), which makes unclear whether if “the GUI” is referring to first GUI or second GUI. For the purpose of expediting compact prosecution, the Examiner will interpret “the GUI” to be --the second GUI--.
Claims 2-8 depend from claim 1 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-8 are directed to a server (i.e. a machine), claims 9-16 are directed to a method (i.e. a process), and claims 17-20 are directed to a computer product (i.e. article of manufacture). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 1, which is representative of independent claims 9 and 17, have been denoted with letters by the Examiner for easy reference. The bold language of claim 1 recites a judicial exception as explained further below:
A digital credential platform server configured to map digital credential receivers to field data objects, the digital credential platform server coupled, via one or more network interfaces, to a network of computing devices and comprising a processing unit executing a set of instructions which, when executed by the processing unit, causes the digital credential platform server to: 
generate, for transmission through the network and display on a first client device, a first graphical user interface (GUI); 
receive a request, comprising a user input into the first GUI, from the first client device, for a set of field data objects, within a plurality of field data objects, that are associated with a digital credential receiver; 
in response to the request, retrieve, from a plurality of electronic data stores coupled to the network, data associated with the digital credential receiver, said data comprising: (a) data, accessed via a first application programming interface (API) call to a real-time credential data feed service, identifying one or more digital credential objects, received by the digital credential receiver; (b) one or more verified evaluation records of the digital credential receiver, accessed via a second API call to a real-time evaluation record data feed service; and (c) data identifying a current career phase of the digital credential receiver; 
access and analyze the plurality of field data objects stored in a data structure; 
select a first subset, comprising the set of field data objects within the plurality of field data objects correlating to the digital credential receiver, wherein the first subset is selected based on a correlation analysis between the data associated with the digital credential receiver and a plurality of characteristics of the plurality of field data objects; QB\ 159311.00294\68019899.1Serial No. 15/928,529 Response to FAI Office Action dated March 26, 2021.Page 3
for each field data object of the first subset, calculate a correlation score for the field data object, wherein the digital credential platform server is configured to increase the correlation score for the field data object responsive to identifying: (a) a first set of capability characteristics identified within the data associated with the digital credential receiver and matching, within the plurality of characteristics, first capability characteristics of the field data object; (b) a second set of personality of interest characteristics identified within the evaluation records of the digital credential receiver and matching, within the plurality of characteristics, second interest characteristics of the field data object; and (c) a third set of career phase characteristics identified within the current career phase of the digital credential receiver and matching, within the plurality of characteristics, a third career phase characteristic of the field data object; and 
generate a second GUI, for transmission through the network to be displayed on the client device, the GUI including data identifying the correlation score for each of the first subset.
The highlighted portions of limitations [C]-[H] above, under the broadest reasonable interpretation, recite an abstract idea of matching a job candidate to a job listing by analyzing data about the job candidate to generate a correlation score of match, which falls under "certain methods of organizing human activity," one of the abstract idea groupings articulated in the 2019 PEG.
The highlighted portions recite steps or functions above, under the broadest reasonable interpretation, other than the use of computing system/server (e.g., processing unit, network interfaces, graphical user interface,  application programming interface, and non-transitory computer readable medium/memory), the claims recite a process for receiving a request from a user for a set of field data objects associated with a credential receiver..., retrieving data associated with the credential receiver…, accessing and analyzing a plurality of field data object..., selecting a first subset of the plurality of field data objects correlating to the digital credential receiver..., calculating a correlation score for the particular field data object... and transmitting the identified correlation score to the user. These steps are similar to organizing human activity steps of a user/job candidate requesting information regarding to a job listing, accessing and identifying the job listing information stored, determining a match score (i.e. correlation score) of the user to the job listing by comparing the job listing description to the characteristics, skills, and experience of the user, and provide the determined match score to the user. This have been a practice done by human or human mind before the invention of computers. 
Lastly, under the broadest reasonable interpretation, the claim recites calculating a correlation score for the field data object (limitation G). Although not expressly recited in the claim, the broadest reasonable interpretation amounts to performing mathematical calculations with certain mathematical algorithm and weighting calculation, which is also a grouping of abstract ideas, “Mathematical Concepts” in the 2019 PEG. 
 Accordingly, claims 1, 9, and 17 recite an abstract idea and the analysis proceeds to Step 2A.2
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim recites the additional elements:
the digital credential platform server coupled, via one or more network interfaces, to a network of computing devices and comprising a processing unit executing a set of instructions which, when executed by the processing unit, causes the digital credential platform server to: 
generate, for transmission through the network and display on a first client device, a first graphical user interface (GUI); 
receive a request, comprising a user input into the first GUI, from the first client device,
retrieve, from a plurality of electronic data stores coupled to the network, data associated with the digital credential receiver,
accessed via a first application programming interface (API) call to a real-time credential data feed service,
accessed via a second API call to a real-time evaluation record data feed service;
generate a second GUI, for transmission through the network to be displayed on the client device,
The additional elements (italic) of the claim amounts to be general computer components to perform generic computer functions (generating, receiving, retrieving, accessing, analyzing, and displaying information). The computer in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer function; See Applicant’s Specification at least at paragraphs [0024]-[0029] listing various generic servers and computer devices, paragraphs [0062]-[0074] describing generic and conventional computer components such as processor, storage devices, input, and output devices. See Figures 2 and 5. In paragraph [0084], the graphical interface is recited in a generic manner, as a part of computer system to input/output information. The API is described in a generic manner, as part of user interface in using computing technology, performing the computer function known in the field) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
The additional elements of network interface, computing device with processor, memory device, GUI, and user interface do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.  A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); see Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.") see MPEP 2106.05(f).  The courts have found the computer functions of storing information, receiving information, processing information and transmitting/displaying the information as well-understood, routine and conventional computer activities. The claims do not solve any problem which is inherently rooted to computing technology, but rather improve upon the abstract idea for matching a job candidate to a job listing by analyzing data about the job candidate to generate a correlation score of match in a computer environment. Further, the generating, receiving, retrieving, access, analyzing, calculating, and displaying steps are recited at a high level of generality (i.e. as a general means of gathering data and performing well-understood, routine, and conventional functions when claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity--receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); BuySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 MPEP 2106.05(d). The steps further indicate a field of use or technological environment exception (interactions/communications in an online network) in which to apply the judicial --abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A.,830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) MPEP 2106.05(h). Accordingly, the combination of these additional elements is no more than mere instructions to apply the exception using a generic computer environment and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
That is, the limitations in [C]-[E] and [H] are merely step of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Additionally, the function of limitations [B] and [E]-[G] are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps by displaying the result. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the bold/highlighted portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two.  Therefore, when considered separately and in combination the conclusion that, the highlighted portions recite steps or functions above,  is anything other than generic off-the shelf computer components, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).; Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015).The claim as a whole merely describes how to generally “apply” the concept for matching a job candidate to a job listing by analyzing data about the job candidate to generate a correlation score of match. Thus viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim and thus it is ineligible. Independent claims 9 and 17 recites substantially similar limitations as independent claim 1 and are therefore also considered abstract and being held rejected under the same grounds. 
Dependent claims 2-8, 10-16, and 18-20 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claims 2-6, 10-14, and 18-20 further recite similar steps of retrieving, determining, and comparing information that was previously deemed abstract in the independent claims. The additional steps do not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 7 and 15 further recite additional information for verified evaluation records which is step of adding descriptive material of abstract idea with the use of computer and does not change the abstract idea of the independent claims. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 8 and 16 further provide additional information for current career phase, which further adds descriptive material to the analyzing step and does not change the abstract idea of the independent claims. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hardtke et al (US 20140122355 A1), hereinafter “Hardtke” in view of Pearson, “Open badges are unlocking the emerging jobs economy” (cited by the applicant in the IDS of 4/27/2018), hereinafter “Pearson.” 
Claims 1, 9, and 17, Hardtke discloses 
(Claim 1) a digital credential platform server configured to map digital credential receivers to field data objects, the digital credential platform server coupled, via one or more network interfaces, to a network of computing devices and comprising a processing unit executing a set of instructions which, when executed by the processing unit, causes the digital credential platform server to (Abstract, para. [0014] disclosing computer system. Para. [0026] disclosing remote computers that communicates with computer system through network interface. See Claim 23 for computer system, processor, and communication devices), 
(Claim 9) a method of mapping digital credential receivers (Abstract, claim 1, para. [0001], [0012], [0022] disclosing computer-based method), comprising:
(Claim 17) a non-transitory computer-readable medium, having instructions stored therein, which when executed by a computing device cause the computing device to perform a set of operations comprising (Para. [0014], [0022], [0024]-[0028] disclosing memory comprising instructions):
generate, for transmission through the network and display on a first client device, a first graphical user interface (GUI) (Para. [0024]-[0026], [0029], disclosing user interface and communication with computer system through network interface. Para. [0033] graphical user interface. Para. [0039] disclosing the use of web-based interface. Para. [0041] disclosing the use of web-based interface and application program interface (API)); 
receive a request, comprising a user input into the first GUI (Para. [0024]-[0026], [0029], disclosing user interface and communication with computer system through network interface. Para. [0033] graphical user interface. Para. [0039] disclosing the use of web-based interface. Para. [0041] disclosing the use of web-based interface and application program interface (API)), from the first client device, for a set of field data objects, within a plurality of field data objects, that are associated with a digital credential receiver (para. 0038-0039 disclosing a request for matching is received and that data associated with the receiver is obtained.  See para. 0055 where the use of information regarding certification is disclosed (i.e. credential)); 
in response to the request, retrieve, from a plurality of electronic data stores coupled to the network , data associated with the digital credential receiver (Para. 0041, 0044 disclose retrieving and analyzing field data objects (the job openings defined by data) from external database), said data comprising: 
(a) data, accessed via a first application programming interface (API) call to a real-time credential data feed service, identifying one or more digital credential objects, received by the digital credential receiver (Para. [0041], [0099], [0151], and Table 1H and Table 1L disclosing the use of API for access of various data includes credential data feed service); 
(b) one or more verified evaluation records of the digital credential receiver, accessed via a second API call to a real-time evaluation record data feed service (Para. [0041], [0099], [0151], and Table 1H and Table 1L disclosing the use of API for access of various data includes evaluation record data feed service); and 
(c) data identifying a current career phase of the digital credential receiver (Para. [0075], [0079]-[0080], [0095], [0098], [0136]); 
access and analyze the plurality of field data objects stored in a data structure (Para. 0041, 0044 disclose retrieving and analyzing field data objects (the job openings defined by data) from external database); 
select a first subset, comprising the set of field data objects within the plurality of field data objects correlating to the digital credential receiver, wherein the first subset is selected based on a correlation analysis between the data associated with the digital credential receiver and a plurality of characteristics of the plurality of field data objects (para. 0055 where it is disclosed that only candidates with certain certification may be considered for a job and score can be calculated. This discloses the claimed correlation between the receiver credentials and the field data objects.); QB\ 159311.00294\68019899.1Serial No. 15/928,529 Response to FAI Office Action dated March 26, 2021.Page 3 
for each field data object of the first subset, calculate a correlation score for the field data object, wherein the digital credential platform server is configured to increase the correlation score for the field data object responsive to identifying: (a) a first set of capability characteristics identified within the data associated with the digital credential receiver and matching, within the plurality of characteristics, first capability characteristics of the field data object; (b) a second set of personality of interest characteristics identified within the evaluation records of the digital credential receiver and matching, within the plurality of characteristics, second interest characteristics of the field data object; and (c) a third set of career phase characteristics identified within the current career phase of the digital credential receiver and matching, within the plurality of characteristics, a third career phase characteristic of the field data object (The claimed determining of a correlation score is the calculation of the score, see para. 0048-0052, 0081-0083. A score is calculated for each receiver that represents the correlation between the credential receiver and the field data objects. See para.0075-0117 specifically teaches the matching of selected plurality of field data object to correlate with the digital credential receiver for a score of best match candidate (i.e. correlation score) based on comparing of characteristics, skill, and experience of the digital credential receiver to the description (characteristics, required skill, and experience) of the field data object (job), which is matching, within the plurality of characteristics, first capability characteristics of the field data object, and personality of interest characteristics and career phase characteristics. In para. [0146] disclosing aggregating of score which is representative of increase the correlation score); and 
generate a second GUI (Para. [0024]-[0026], [0029], disclosing user interface and communication with computer system through network interface. Para. [0033] graphical user interface. Para. [0039] disclosing the use of web-based interface. Para. [0041] disclosing the use of web-based interface and application program interface (API)), for transmission through the network to be displayed on the client device, the GUI including data identifying the correlation score for each of the first subset (para. [0031] for the transmitting and displaying of score).  
The only difference between the claimed invention and Hardtke is that Hardktk does not expressly teach the use of digital credential, such as digital badge or digital certification. However, NPL document "Open badges are unlocking the emerging jobs economy" teaches the concepts of using a digital credential such as an open badge were the badge includes metadata that sets forth qualifications, skills, and competencies (experience) of the receiver. Use of digital credentials such as open badges provides a way to provide specific information about the skills and competencies of a job seeker so that a prospective employer can assess the job seeker.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Hardtke with the ability to also receive and use digital credentials such as open badges in addition to the resume and profile, so that the achievements and certifications of the receiver can be supported by evidence in the form of a verifiable open badge.  Hardtke teaches that certain certifications may be required in paragraph 55 and those of ordinary skill in the art would found it obvious to provide Hardtke with the ability to receive and analyze digital credentials such as open badges to ascertain the skills and competencies of the job seeker that may be required for a given job opening, and that is used in determining the correlation metric (suitability score)
Claims 2, 10, and 18, the combination of Hardtke and Pearson make obvious of the digital credential platform server of claim 1, the method of claim 9, and the non-transitory computer-readable medium of claim 17. Hardtke further discloses, 
wherein performing the correlation analysis between the data associated with the digital credential receiver and the plurality of characteristics of the field data objects comprises: determining a set of capabilities of the digital credential receiver, based on the digital credential objects received by the digital credential receiver; determining an initial matching set of field data objects having capability characteristics matching the determined set of capabilities of the digital credential receiver; retrieving a set of interest characteristics associated with each of the initial matching set of field data objects, and  comparing, for each of the initial matching set of field data objects, the retrieved interest characteristics associated with the field data object to interest characteristics identified within the evaluation records of the digital credential receiver (See para.0075-0117 specifically teaches the matching of selected plurality of field data object to correlate with the digital credential receiver for a score of best match candidate (i.e. correlation score) based on comparing of characteristics, skill, and experience of the digital credential receiver to the description (characteristics, required skill, and experience) of the field data object (job), which is matching, within the plurality of characteristics, first capability characteristics of the field data object, and personality of interest characteristics and career phase characteristics). 
Claims 3, 11, and 19, the combination of Hardtke and Pearson make obvious of the digital credential platform server of claim 1, the method of claim 9, and the non-transitory computer-readable medium of claim 17. Hardtke further discloses, 
wherein retrieving the verified evaluation records of the digital credential receiver comprises requesting and receiving said verified evaluation records from a secure third-party server, and wherein the verified evaluation records are not received from the client device operated by the digital credential receiver (See para.0075-0117 specifically teaches the matching of selected plurality of field data object to correlate with the digital credential receiver for a score of best match candidate (i.e. correlation score) based on comparing of characteristics, skill, and experience of the digital credential receiver to the description (characteristics, required skill, and experience) of the field data object (job), which is matching, within the plurality of characteristics, first capability characteristics of the field data object, and personality of interest characteristics and career phase characteristics). 
Claims 6, 14, and 20 the combination of Hardtke and Pearson make obvious of the digital credential platform server of claim 1, the method of claim 9, and the non-transitory computer-readable medium. Hardtke further discloses
determine one or more expiration dates associated with the verified evaluation records received from the secure third-party server; compare the one or more expiration dates to a time associated with the request from the first client device; and perform the selection of the first subset of the data field objects, and the calculation of the correlation score for each of the first subset of data field objects, in response to determining that the verified evaluation records associated with the digital credential receiver are not expired (Para. [0056] disclosing determining the time associated with the candidate, “if they have not logged on to the system for a set period of time, for example 30 days, 90 days, 180 days, or 1 year”, which is determining one or more expiration dates associated with the verified evaluation records received, comparing the expiration dates to a time associated with the request from the first client device, “a candidate's status of “active” can be downgraded to “inactive” if they have not logged on to the system for a set period of time, for example 30 days, 90 days, 180 days, or 1 year.” And stop being used to calculate the suitability score until such time as they log in again, which is in response to determining that the verified evaluation records associated with the digital credential receiver are not expired. Para. [0039]-[0041] disclosing the use of secure third party server). 
Claims 7 and 15, the combination of Hardtke and Pearson make obvious of the digital credential platform server of claim 1 and the method of claim 9. Hardtke further discloses
wherein the verified evaluation records of the digital credential receiver comprise one or more of: results of a personality or interest evaluation administered by a medical professional, or an automated evaluation of digital records of interpersonal interactions of the digital credential receiver (Para. [0080] disclosing matching qualification includes, whether an applicant previously worked for a competitor of the potential employer; required and desired skills; certifications; school rank; education timeline; several different semantic relationships between the resume and job description; resume and job description spectral density; level of social activity (for example, number of first-level connections in a social network); company connections (for example, how many people in the candidate's social network work at the same company as listing the job opening); social network size; personality traits; cognitive profile; unique analysis of data from the Bureau of Labor and Statistics and many other available sources; SIC codes; SEO, etc. Which is representative of an automated evaluation of digital records of interpersonal interactions of the digital credential receiver). 
Claims 8 and 16, the combination of Hardtke and Pearson make obvious of the digital credential platform server of claim 1 and the method of claim 9. Hardtke further discloses
wherein the data identifying the current career phase of the digital credential receiver comprises one or more of: a seniority level of the digital credential receiver, or an age of the digital credential receiver (Para. [0099] and Table 1E disclosing the identifying the number of years the candidate has held management level positions). 
Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hardtke et al. (US 20140122355 A1), hereinafter “Hardtke” in view of Pearson, “Open badges are unlocking the emerging jobs economy” (cited by the applicant in the IDS of 4/27/2018), hereinafter “Pearson,” and further in view of Kurien et al. (US 20140304181 A1), hereinafter, “Kurien.”
Claims 3, 11, and 19, the combination of Hardtke and Pearson make obvious of the digital credential platform server of claim 1, the method of claim 9, and the non-transitory computer-readable medium of claim 17. The combination fails to expressly teach, 
wherein retrieving the verified evaluation records of the digital credential receiver comprises requesting and receiving said verified evaluation records from a secure third-party server, and wherein the verified evaluation records are not received from the client device operated by the digital credential receiver.
However, analogous art, Kurien, directed to system and method for authenticating badges, specifically teaches
wherein retrieving the verified evaluation records of the digital credential receiver comprises requesting and receiving said verified evaluation records from a secure third-party server, and wherein the verified evaluation records are not received from the client device operated by the digital credential receiver  (Abstract and para. 0072). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the feature of retrieving verified evaluation records from trustworthy verifier (secure third-party server) as taught in Kurien with the digital credential platform server and method for correlating digital credential receivers of Hardtke and Pearson for the motivation eliminating the risks of security attack from hackers/attackers by using trustworthy organization. 
Claims 4 and 12, the combination of Hardtke, Pearson, and Kurien make obvious of the digital credential platform server of claim 3 and the method of claim 13. Kurien further teaches
wherein the digital credential platform server prohibits the digital credential receiver from accessing the verified evaluation records received from the secure third-party server (Para. [0059]-[0063] teaching the limiting of access or evaluation records to specific group).  
Claims 5 and 13, the combination of Hardtke, Pearson, and Kurien make obvious of the digital credential platform server of claim 3 and the method of claim 13. The combination further teaches
receive an additional request from the client device operated by the digital credential receiver for the verified evaluation records received from the secure third-party server; provide the verified evaluation records received from the secure third-party server, to the client device operated by the digital credential receiver; receive, from the client device operated by the digital credential receiver, a modification to the verified evaluation records; and update the selection of the first subset of field data objects correlating to the digital credential receiver, based on the modification to the verified evaluation records received from the digital credential receiver (Hardtke: Para. [0039] disclosing the receiving of request from the candidate (i.e. client device) to provide updated resume. The candidate may elect to create certain login attributes so that their resume and/or profile are stored and are accessible to them for further updates or when applying for subsequent job opening, which discloses receive an additional request from the client device operated by the digital credential receiver for the verified evaluation records received from the secure third-party server; provide the verified evaluation records received from the secure third-party server, to the client device operated by the digital credential receiver; receive, from the client device operated by the digital credential receiver, a modification to the verified evaluation records; and update the selection of the first subset of field data objects correlating to the digital credential receiver, based on the modification to the verified evaluation records received from the digital credential receiver. Additionally, in Kurien: para. [0062]-[0067] teaching receiving update for a specific set of badges when issuance conditions are met on the metadata, the issuer can issue another badge and binds the collection of badges that it used to issue the dependent credential to the originating credentials).  

Response to Arguments
The Applicant Remarks filed on 5/24/2021 have been fully considered.
35 U.S.C. 112 Rejections

The Applicant’s remarks are directed to amended limitations, therefore deem moot.  Previous 112 (b) rejection is withdrawn in light of the amended limitations, however, new 112(b) rejection is added. 

35 U.S.C. 101 Rejections

The Applicant’s remarks are fully considered, however is not persuasive. On page 12-14, the Applicant argues the claims are similar to example 37, claims 1 and 2. The Examiner respectfully disagrees. The pending claims are not found to be similar to example 37. Example 37 was directed to a mental process whereas the instant claimed invention is directed to a certain method of organizing human activities. In example 37 is directed to a specific manner of automatically displaying icons to the user based on usage (memory) which provides a specific improvement over prior systems, which is different than the claimed invention for matching job candidate to requirements. The reliance upon example 37 is misplaced and is not persuasive to show that the claims are eligible. 
On pages 13-14, the Applicant summarizes their belief on some generic boilerplate computer functions that can be added to any claim to make the claims eligible based on a belief that example 37 shows as much. This is not persuasive. Just because a claim is reciting the user of GUI and is receiving data through a network that uses a processor to perform a claimed process, does not equate to automatic eligibility as the Applicant seems to argue. In Example 37 was highlighting an improvement to technology. Example 37 found that the additional elements provide for an improved user interface. This cannot be argued for the pending claims that are not improving an interface. The GUI of the claim is only being used to allow for data input and displaying information. There is no evidence that claimed invention has improve upon the GUI technology but merely being applied. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
On page 14, the Applicant asserts in paragraph [0129], the disclosed and claimed invention improves the mapping process for mapping users’ credentials personalities, interests, and career phase to available jobs and career options. The Applicant further asserts the instant claims represent an improvement to the technology, and are therefore integrates the elements of the claim into a practical application. The Examiner respectfully disagrees. The paragraph [0129] does not address an improvement to technology of any kind but rather an improved process for the abstract idea itself. 
The Applicant provides no technical details regarding how the described techniques results an improved technology. As the court expressly recognized in Enfish, there is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. The alleged advantages that the applicant touts do not concern an improvement to computer capabilities but instead relate to an alleged improvement in remove the need of manual input by user to generate information, access information from storage, and displaying it to the user via GUI, which a computer is used as a mere tool in its ordinary capacity.  
35 U.S.C. 103 Rejections

The Applicant’s arguments are fully considered, however, deem moot in regarding to amended claim limitations. Specific rejection is provided above to the amended claim limitations.  badge certificate)
The Examiner asserts that the Applicant’s arguments are conclusory statements that fail to specifically point out where the Examiner has erred in the rejection, as well as failing to point out what specific elements of the claimed invention overcome the rejection and why.  As such, since the applicant has failed to point out the supposed errors in the Examiner’s rejection, the provided remarks do not comply with 37 CFR 1.111(b). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.